Exhibit 10.1

 

Execution Version

 

OPTION AGREEMENT

 

This Option Agreement (this “Agreement”) among Golden Minerals Company (“Golden
Minerals”) and Hecla Mining Company, located at 6500 N. Mineral Dr., Ste 200,
Coeur d’ Alene, Idaho 83815 (“Hecla Mining”) is entered into and effective the
2nd day of August, 2017 (the “Effective Date”).

 

W I T N E S S E T H

 

WHEREAS, Minera William S.A. de C.V., a subsidiary of Golden Minerals (“William”
and together with Golden Minerals, the “Company”) and Minera Hecla, S.A. de
C.V., an indirect subsidiary of Hecla Mining (“Minera Hecla”, and together with
Hecla Mining, “Hecla”) entered into a Master Agreement and Lease Agreement dated
July 15, 2015, as amended July 1, 2016 (the “Lease Agreement”) in which Minera
Hecla leases the Leased Premises (as defined in the Lease Agreement) from
William;

 

WHEREAS, the parties hereto wish to grant to Hecla the option to extend the term
of the Lease Agreement pursuant to the terms and conditions of this Agreement;

 

NOW THEREFORE, in consideration of the terms and conditions contained in this
Agreement, the parties hereby agree as follows:

 

1.                                      Option.  For the consideration set forth
below, the Company grants to Hecla Mining an option (the “Option”) to extend the
Lease Term (as defined in the Lease Agreement) from January 1, 2019 to
December 31, 2020 pursuant to the Second Amendment to the Lease Agreement in
substantially the form attached hereto as Exhibit A, and executed by Minera
Hecla and William concurrently with this Agreement (the “Second Amendment”). 
The parties acknowledge and agree that entry into the Second Amendment is
conditional upon execution of this Agreement and the consideration paid for the
Option pursuant to the terms and conditions of this Agreement. For the avoidance
of doubt, if Hecla Mining does not comply with the obligations set forth in
Section 2(b)(i) below (regarding the purchase of the Consideration Shares), the
Second Amendment shall become null and void; provided, however, if either
William or Golden Minerals breaches this Agreement, then the Second Amendment
shall continue in full force and effect.

 

2.                                      Option Consideration.

 

(a)                                 Consideration Overview. In consideration for
granting the Option and entering into the Second Amendment, (i) Hecla Mining
shall pay or cause to be paid to Golden Minerals US$1,000,000 in cash on the
Effective Date (the “Cash Consideration”), and (ii) Hecla Mining shall purchase
the Consideration Shares as provided in Section 2(b) below.

 

(b)                                 Consideration Shares.

 

(i)                                     Hecla Mining hereby agrees to purchase,
and Golden Minerals hereby agrees to issue and sell, 1,811,015 shares of Common
Stock, $0.01 par value per share, of

 

1

--------------------------------------------------------------------------------


 

Golden Minerals (the “Consideration Shares”) at a price of $0.5522 per share, or
US$1,000,000 in the aggregate (the “Consideration Shares Payment”).

 

(ii)                                  Golden Minerals agrees to issue to Hecla
Mining, and Hecla Mining agrees to pay for, the Consideration Shares on the
Effective Date, or as promptly as practical thereafter after approval by the
NYSE American and Toronto Stock Exchange (the date of such issuance, being the
“Issuance Date”).  Golden Minerals shall use its commercially reasonable efforts
to obtain approval from the NYSE American and Toronto Stock Exchange no later
than thirty (30) days following the Effective Date. On the Issuance Date, Golden
Minerals shall deliver the Consideration Shares to Hecla Mining electronically
via the DTC Direct Registration System in accordance with the instructions
provided by Hecla Mining, or if such system is not available, by delivering
certificate(s) representing the Consideration Shares in Hecla Mining’s name, in
either case against delivery to Golden Minerals by Hecla Mining of the purchase
price set forth in Section 2(b)(i) above.

 

(c)                                  Taxes. Hecla shall pay any applicable VAT
taxes incurred in connection with this Agreement, the payment of the Cash
Consideration or the issuance of the Consideration Shares. If Golden Minerals
becomes obligated to pay any such taxes, Hecla shall promptly reimburse Golden
Minerals for such amounts.

 

(d)                                 Hecla Mining’s obligation to consummate the
transactions to be performed by it in connection with the purchase of the
Consideration Shares is subject to the satisfaction of the following conditions:

 

(i)                                     Representations and Warranties. The
representations and warranties of Golden Minerals contained in Section 4 hereof
shall be true on and as of the Issuance Date.

 

(ii)                                  No Restraints. There shall not be any
injunction, judgment, order, decree, ruling or charge in effect preventing the
consummation of any of the transactions contemplated by this Agreement.

 

(ii)                                  Delivery of Shares.  Golden Minerals shall
have delivered or caused to be delivered to Hecla Mining the Consideration
Shares in the form described in Section 2(b)(ii) above.

 

(e)                                  Golden Mineral’s obligation to consummate
the transactions to be performed by it in connection with the issuance of the
Consideration Shares is subject to the satisfaction of the following conditions:

 

(i)                                     Representations and Warranties. The
representations and warranties of Hecla Mining contained in Section 3 hereof
shall be true on and as of the Issuance Date.

 

(ii)                                  No Restraints. There shall not be any
injunction, judgment, order, decree, ruling or charge in effect preventing the
consummation of any of the transactions contemplated by this Agreement.

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Payment for Shares.  Hecla shall have
delivered or caused to be delivered to Golden Minerals the Consideration Shares
Payment as described in Section 2(b)(i) above.

 

3.                                      Representation and Warranties of Hecla
Mining.  Hecla Mining represents and warrants to Golden Minerals that the
statements contained in this Section 3 are correct and complete as of the
Effective Date and will be correct and complete as of the Issuance Date (as
though made then and as though the Issuance Date were substituted for the
Effective Date of this Agreement throughout this Section 3).

 

(a)                                 Organization and Good Standing. Hecla Mining
is a corporation organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation.

 

(b)                                 Authorization. Hecla Mining has full power
and authority (including full corporate power and authority) to execute and
deliver this Agreement and to perform all of its obligations hereunder. This
Agreement constitutes the valid and legally binding obligation of Hecla Mining,
enforceable in accordance with its terms and conditions. Hecla Mining does not
need to give any notice to, make any filing with or obtain any authorization,
consent, or approval of any government or governmental agency in order to
consummate the transactions contemplated by this Agreement. The execution,
deliver and performance of this Agreement and all other agreements contemplated
hereby have been duly authorized by Hecla Mining.

 

(c)                                  No Conflicts. Neither the execution and
delivery by Hecla Mining of this Agreement nor the consummation of any other of
the transactions herein contemplated nor the fulfillment of the terms hereof
will conflict with or result in a material breach or violation of:  (i) the
organizational documents of Hecla Mining, (ii) the terms of any material
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which Hecla Mining is a party or bound or to which its property is subject,
(iii) any statute, law, rule, or regulation, or (iv) any material judgment,
writ, injunction, ruling, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over Hecla Mining or any of its material properties.

 

(d)                                 Investment Representations.

 

(i)                                     Hecla Mining represents, warrants and
covenants to Golden Minerals as set forth below, and all such representations
and warranties shall be true and correct as of the Effective Date and the
Issuance Date, and shall survive the Issuance Date.

 

(ii)                                  Hecla Mining is acquiring the
Consideration Shares as principal for investment solely for Hecla Mining’s own
account and not for distribution, transfer or sale to others in connection with
any distribution or public or private offering.

 

(iii)                               Hecla Mining has such knowledge, experience
and skill in financial and business matters in general and with respect to
investments of a nature similar to the Consideration Shares so as to be capable
of evaluating the merits and risks of, and making an

 

3

--------------------------------------------------------------------------------


 

informed business decision with regard to, such investment.  Hecla Mining can
bear the economic risk of an investment in Golden Minerals for an indefinite
period of time, and can afford to suffer the complete loss thereof.

 

(iv)                              Hecla Mining is (i) an “Accredited Investor”
as that term is defined in Rule 501 promulgated under the Securities Act (as
defined below) and (ii) an “accredited investor” within the meaning of National
Instrument 45-106 - Prospectus Exemptions of the Canadian Securities
Administrators.

 

(v)                                 Hecla Mining maintains its principal place
of business at the address shown in the preamble of this Agreement.

 

(vi)                              Hecla Mining acknowledges that at no time was
it presented with or solicited through any leaflet, public promotional meeting,
public advertisement or any other form of general advertising or general
solicitation in connection with the offer and sale of the Consideration Shares.

 

(vii)                           Hecla Mining (i) has received all information
that Hecla Mining deems necessary to make an informed investment decision with
respect to the Consideration Shares; (ii) has had the opportunity to make such
investigation as Hecla Mining desires pertaining to Golden Minerals and an
investment in the Consideration Shares and to verify any information furnished
to Hecla Mining; and (iii) has had the opportunity to ask questions of Golden
Mineral’s representatives.

 

(viii)                        Hecla Mining has not relied upon any
representations, warranties or agreements, other than those set forth in this
Agreement.

 

(ix)                              Hecla Mining acknowledges that until
registered pursuant to Section 4 below, (i) the Consideration Shares have not
been registered under the U.S. Securities Act of 1933, as amended (the
“Securities Act”) or other applicable securities laws, (ii) Consideration Shares
will be “restricted securities” as defined in Rule 144 under the Securities Act,
and (iii)  the Consideration Shares may not be sold, transferred, pledged or
otherwise disposed except pursuant to an exemption from registration under the
Securities Act or any applicable securities laws or an effective registration
statement filed under the Securities Act.

 

(x)                                 Hecla Mining further acknowledges that it is
aware that Golden Minerals is a domestic issuer under the Securities Act and
that therefore the legend set forth below may not be removed in accordance with
Rule 905 under the Securities Act.

 

(xi)                              It is understood that the certificate(s) or
book entry evidencing the Consideration Shares will bear or include notification
of the legend set forth below; provided, however, that the parties will work
together in good faith to have such legends removed at such times as requested
by Hecla and in accordance with applicable law; provided, further, that the
parties acknowledge that the legends set forth in the first two paragraphs below
only apply until the date ending four (4) months plus one day from the Issuance
Date:

 

4

--------------------------------------------------------------------------------


 

UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE DECEMBER [*], 2017.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE (“TSX”); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF THE TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY
ANY CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY” IN
SETTLEMENT OF TRANSACTIONS ON THE TSX

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR ANY
STATE SECURITIES LAWS, AND MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY
(A) TO GOLDEN MINERALS COMPANY (THE “CORPORATION”), (B) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE U.S. SECURITIES ACT, (C) OUTSIDE THE UNITED
STATES IN COMPLIANCE WITH REGULATION S UNDER THE U.S. SECURITIES ACT, (D) IN
COMPLIANCE WITH THE EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT
PROVIDED BY RULE 144 THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS, OR (E) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND
REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES, AND, IN THE CASE OF (C),
(D) OR (E), THE HOLDER HAS PRIOR TO SUCH TRANSFER FURNISHED TO THE CORPORATION
AN OPINION OF COUNSEL OF RECOGNIZED STANDING IN FORM AND SUBSTANCE SATISFACTORY
TO THE CORPORATION.

 

(xii)                           Except as set forth on Schedule 1 hereto, as of
the date hereof, neither Hecla Mining nor any of its affiliates (as used in this
Agreement, the term “affiliate” shall have the meaning give it under Rule 12b-2
of the Exchange Act of 1934, as amended (“Exchange Act”)) is the beneficial
owner of any Golden Minerals common stock.

 

(xiii)                        Hecla Mining acknowledges that the Consideration
Shares have not been registered or qualified for distribution in any province or
territory of Canada, and are not eligible for resale in Canada for a period
ending four (4) months plus one day from the Issuance Date (the “Canadian
Restricted Period”). Hecla Mining covenants and agrees that it will not, during
the Canadian Restricted Period, sell or otherwise effect a trade of any of the
Consideration Shares to any person resident in Canada, other than in a
transaction made in compliance with the prospectus and registration requirements
of applicable Canadian securities laws or which otherwise is made in reliance on
any available exemption therefrom. Hecla Mining acknowledges that Golden
Minerals may be required to file a report with the Canadian securities
commissions or other securities regulatory authorities containing personal
information about Hecla Mining, including its full name, address and telephone
number, the number and type of securities purchased, the total purchase price
paid for the securities, the date of the closing and the exemption relied upon
under applicable Canadian securities laws to complete such purchase.

 

5

--------------------------------------------------------------------------------


 

4.                                      Representation and Warranties of Golden
Minerals.  Golden Minerals represents and warrants to Hecla Mining that the
statements contained in this Section 4 are correct and complete as of the
Effective Date and will be correct and complete as of the Issuance Date (as
though made then and as though the Issuance Date were substituted for the
Effective Date of this Agreement throughout this Section 4).

 

(a)                                 Organization and Good Standing.  Each of
Golden Minerals and William is a corporation organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation.

 

(b)                                 Authorization.  Each of Golden Minerals and
William has full power and authority (including full corporate power and
authority) to execute and deliver this Agreement and to perform all of its
obligations hereunder. This Agreement constitutes the valid and legally binding
obligation of each of Golden Minerals and William, enforceable in accordance
with its terms and conditions. Except for approval of the listing of the
Consideration Shares by the NYSE American and Toronto Stock Exchange, neither
Golden Minerals nor William need give any notice to, make any filing with or
obtain any authorization, consent, or approval of any government or governmental
agency or stock exchange in order to consummate the transactions contemplated by
this Agreement. The execution, delivery and performance of this Agreement and
all other agreements contemplated hereby have been duly authorized by Golden
Minerals and William.

 

(c)                                  No Conflicts. None of the sale of the
Consideration Shares, the execution and delivery by Golden Minerals of this
Agreement and the consummation of any other of the transactions herein
contemplated nor the fulfillment of the terms hereof will conflict with or
result in a material breach or violation of:  (i) the organizational documents
of Golden Minerals or William, (ii) the terms of any material indenture,
contract, lease, mortgage, deed of trust, note agreement, loan agreement or
other agreement, obligation, condition, covenant or instrument to which Golden
Minerals or William is a party or bound or to which its property is subject,
(iii) any statute, law, rule, or regulation, or (iv) any material judgment,
writ, injunction, ruling, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over Golden Minerals or William or any of their material
properties.

 

(d)                                 Validity of Shares. The Consideration Shares
being sold hereunder by Golden Minerals have been duly and validly authorized
and when issued for full payment therefore, will be fully paid and
nonassessable.  If delivered in certificated form, the certificates for the
Consideration Shares are in valid and sufficient form.

 

(e)                                  No Vote Required.  No vote of the holders
of any class or series of capital stock of Golden Minerals or William is
necessary to approve or adopt this Agreement or the transactions contemplated
hereby.

 

6

--------------------------------------------------------------------------------


 

(f)                                   Golden Minerals’ Public Filings.  To the
best of Golden Mineral’s knowledge, none of Golden Minerals’ filings in 2015 and
2016 under the United States and Canadian securities laws, when they were filed,
contained any material misstatements or omitted to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made not misleading.  To the best of Golden Mineral’s knowledge,
after reasonable investigation, none of Golden Minerals’ filings in 2017 under
the United States and Canadian securities laws contain any material
misstatements or omitted to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made not
misleading.

 

5.                                      Covenants of Golden Minerals.

 

(a)                                 Rule 144 Information.   For such period as
Hecla Mining or one of its affiliates holds any Consideration Shares or
Registrable Securities, Golden Minerals shall use commercially reasonable
efforts to file all reports required to be filed by it under the Securities Act,
the Exchange Act and the rules and regulations thereunder and shall take such
further action to the extent required to enable Hecla Mining or its affiliate to
sell such securities pursuant to Rule 144.

 

(e)                                  Indemnification by Golden Minerals and
William.  Golden Minerals and William shall jointly and severally indemnify and
hold harmless Hecla Mining and its affiliates, officers, directors, employees,
and the officers, directors and employees of its affiliates, to the fullest
extent permitted by applicable law, from and against any and all losses,
expenses, claims, damages, liabilities, costs (including, without limitation,
reasonable attorneys’ fees) and expenses, as incurred, arising out of or
relating to (1) any untrue or alleged untrue statement of a material fact
contained in a Registration Statement, any Prospectus or any form of prospectus
or in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading (in each case, other
than with respect to any information provided by Hecla specifically for
inclusion in such Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus) or (2) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Agreement.  Golden Minerals shall notify Hecla Mining promptly of the
institution, threat or assertion of any action, suit, proceeding, investigation
or claim that is made or threatened against any of Golden Minerals, William or
Hecla Mining arising from or in connection with the transactions contemplated by
this Agreement of which the Company is aware.

 

6.                                      Resale Registration.

 

(a)                                 Golden Minerals shall prepare and file with
the U.S. Securities and Exchange Commission (the “SEC”), as soon as reasonably
practicable after the Issuance Date, but in no event more than 90 (ninety) days
after such date, a Registration Statement (the “Initial Resale Registration
Statement”) registering the resale from time to time by Hecla Mining of all of
the Registrable Securities.  The Initial Resale Registration Statement shall be
on Form S-3 or another

 

7

--------------------------------------------------------------------------------


 

appropriate form permitting registration of such Registrable Securities for
resale by Hecla Mining in accordance with the methods of distribution set forth
in any prospectus that is part of the Initial Resale Registration Statement, as
amended by any prospectus supplement or post-effective amendment thereto. 
Golden Minerals shall use its commercially reasonable efforts to promptly
respond to comments from the SEC regarding the Initial Resale Registration
Statement, to cause the Initial Resale Registration Statement to be declared
effective under the Securities Act no later than the date that is six (6) months
from the Issuance Date (the “Effectiveness Deadline Date”), and to keep the
Initial Resale Registration Statement (or any Subsequent Resale Registration
Statement, as defined below) continuously effective under the Securities Act
until the expiration of the Effectiveness Period.

 

(b)                                 If the Initial Resale Registration Statement
or any Subsequent Resale Registration Statement ceases to be effective for any
reason at any time during the Effectiveness Period, Golden Minerals shall use
its commercially reasonable efforts to obtain the prompt withdrawal of any order
suspending the effectiveness thereof, and in any event shall within thirty (30)
days of such cessation of effectiveness amend the Resale Registration Statement
in a manner reasonably expected by Golden Minerals to obtain the withdrawal of
the order suspending the effectiveness thereof, or file an additional Resale
Registration Statement covering all of the securities that as of the date of
such filing are Registrable Securities (a “Subsequent Resale Registration
Statement”).  If a Subsequent Resale Registration Statement is filed, Golden
Minerals shall use commercially reasonable efforts to cause the Subsequent
Resale Registration Statement to become effective as promptly as is reasonably
practicable after such filing, and to keep such Registration Statement (or
Subsequent Resale Registration Statement) continuously effective until the end
of the Effectiveness Period.

 

(c)                                  Golden Minerals shall supplement and amend
the Initial or any Subsequent Resale Registration Statement if required by the
rules, regulations or instructions applicable to the registration form used by
Golden Minerals for such Resale Registration Statement, if required by the
Securities Act.

 

(d)                                 Upon (i) the issuance by the SEC of a stop
order suspending the effectiveness of the Resale Registration Statement or the
initiation of proceedings with respect to the Resale Registration Statement
under Section 8(d) or 8(e) of the Securities Act, (ii) the occurrence of any
event or the existence of any fact (a “Material Event”) as a result of which any
Registration Statement shall contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, or any Prospectus shall contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading (including, in any such case, as a result of the
non-availability of financial statements), or (iii) the occurrence or existence
of any development, event, fact, situation or circumstance relating to Golden
Minerals, including its affiliates, that, in the reasonable judgment of Golden
Minerals’ legal counsel, makes it advisable to suspend the availability of the
Resale Registration Statement and the related Prospectus for a period of not
more than 60 days, (A) in the case of clause (ii) above, subject to the next
sentence, as promptly as is reasonably practicable prepare and file a
post-effective amendment to such Registration Statement or a supplement to the
related Prospectus or any document incorporated therein by reference or file any
other required document that would be incorporated by reference into such
Registration

 

8

--------------------------------------------------------------------------------


 

Statement and Prospectus so that such Registration Statement does not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading, and such Prospectus does not contain any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, as thereafter delivered to the purchasers of the
Registrable Securities being sold thereunder, and, in the case of a
post-effective amendment to a Registration Statement, subject to the next
sentence, use commercially reasonable efforts to cause it to be declared
effective as promptly as is reasonably practicable, and (B) give notice (via
facsimile, telephone or electronic mail followed by a written notice by
internationally recognized overnight courier) to Hecla Mining that the
availability of the Resale Registration Statement is suspended (which notice
will not disclose the content of any material non-public information) and will
indicate the date of the beginning and end of the intended suspension, if known)
(a “Deferral Notice”) and, upon receipt of any Deferral Notice, Hecla Mining
agrees not to sell any Registrable Securities pursuant to the Registration
Statement until Hecla Mining’s receipt of copies of the supplemented or amended
Prospectus provided for in clause (A) above, or until it is advised in writing
by Golden Minerals that the Prospectus may be used, and has received copies of
any additional or supplemental filings that are incorporated or deemed
incorporated by reference in such Prospectus.  Golden Minerals will use
commercially reasonable efforts to ensure that the use of the Prospectus may be
resumed (x) in the case of clause (i) above, as promptly as is reasonably
practicable, (y) in the case of clause (ii) above, as soon as, in the sole
reasonable judgment of Golden Minerals, public disclosure of such Material Event
would not be prejudicial to or contrary to the interests of Golden Minerals or
its affiliates or, if necessary to avoid unreasonable burden or expense, as soon
as reasonably practicable thereafter and (z) in the case of clause (iii) above,
as soon as, in the reasonable judgment of Golden Minerals legal counsel, such
suspension is no longer advisable.

 

(e)                                  For purposes of this Agreement, the terms
set forth below have the following meaning:

 

(i)                                     “Effectiveness Period” means the period
commencing on the date the Registration Statement becomes effective and ending
on the date that all Registrable Securities have ceased to be Registrable
Securities.

 

(ii)                                  “Prospectus” means the prospectus included
in any Registration Statement (including, without limitation, a prospectus that
discloses information previously omitted from a prospectus filed as part of an
effective registration statement in reliance upon Rule 415 promulgated under the
Securities Act), as amended or supplemented by any amendment or prospectus
supplement, including post-effective amendments, and all materials incorporated
by reference or explicitly deemed to be incorporated by reference in such
Prospectus.

 

(iii)                               “Registrable Securities” means the
Consideration Shares until, in the case of such securities, the earlier of
(i) the sale of such security pursuant to Rule 144 under the Securities Act or
pursuant to an effective registration statement registering such security for
resale, or (ii) the first date on which the Registrable Securities may be sold
pursuant to Rule 144

 

9

--------------------------------------------------------------------------------


 

without being subject to the volume restrictions or manner of sale set forth in
Rule 144(e), (f) and (g) of the Securities Act.

 

(iv)                              “Registration Statement” means any
registration statement of Golden Minerals that covers any of the Registrable
Securities pursuant to the provisions of this Agreement, including the
Prospectus, amendments and supplements to such registration statement, including
post-effective amendments, all exhibits, and all materials incorporated by
reference or explicitly deemed to be incorporated by reference in such
registration statement.

 

(v)                                 “Resale Registration Statement” means the
Initial Resale Registration Statement and any Subsequent Resale Registration
Statements.

 

7.                                      Fees and Expenses.  Each party shall be
responsible for their respective fees, including legal and other fees and
expenses incurred in connection with Agreement.  Golden Minerals shall be
responsible for all expenses in connection with the actions contemplated by
Section 5 herein and the registration of the Registrable Securities pursuant to
the Registration Statement

 

8.                                      Governing Law.  This Agreement AND ANY
DISPUTE, CLAIM OR CONTROVERSY ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
COLORADO APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE.  Each party hereto hereby irrevocably submits for purposes of any action
arising from this Agreement to the jurisdiction of the federal or state courts
located in Denver, Colorado.

 

9.                                      Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

10.                               Counterparts.  This Agreement may be executed
in a number of counterparts which when executed by the parties shall be deemed
to be one Agreement.  Evidence of execution will be acceptable by electronic
transmission (PDF).

 

* * * * *

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have signed and accepted the terms and
conditions of this Agreement.

 

 

GOLDEN MINERALS COMPANY

 

HECLA MINING COMPANY

 

 

 

 

 

 

 

 

 

 

By:

/s/ Warren M. Rehn

 

By:

/s/ Phillips S. Baker, Jr.

 

 

 

 

 

Print Name:

Warren M. Rehn

 

Print Name:

Phillips S. Baker, Jr.

 

 

 

 

 

Title:

President & CEO

 

Title:

President & CEO

Date:

August 2, 2017

 

Date:

August 2, 2017

 

11

--------------------------------------------------------------------------------


 

Exhibit A

 

Second Amendment to Master Agreement and Lease Agreement

 

(see attached.)

 

12

--------------------------------------------------------------------------------